UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 02280) Exact name of registrant as specified in charter:	Putnam Convertible Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	July 31, 2016 Item 1. Schedule of Investments: Putnam Convertible Securities Fund The fund's portfolio 7/31/16 (Unaudited) CONVERTIBLE BONDS AND NOTES (66.2%) (a) Principal amount Value Automotive (1.1%) Navistar International Corp. cv. sr. unsec. sub. bonds 4.75%, 4/15/19 $6,436,000 $4,018,478 Tesla Motors, Inc. cv. sr. unsec. sub. notes 1.25%, 3/1/21 4,045,000 3,552,016 Biotechnology (4.6%) ARIAD Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 3.625%, 6/15/19 6,280,000 7,842,150 BioMarin Pharmaceutical, Inc. cv. sr. unsec. sub. notes 1.50%, 10/15/20 5,439,000 7,193,078 Emergent BioSolutions, Inc. cv. sr. unsec. unsub. bonds 2.875%, 1/15/21 3,135,000 3,916,791 Incyte Corp. cv. sr. unsec. notes 1.25%, 11/15/20 1,345,000 2,503,381 Medicines Co. (The) cv. sr. unsec. notes 2.50%, 1/15/22 3,220,000 4,228,263 Merrimack Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 4.50%, 7/15/20 2,734,000 3,185,110 United Therapeutics Corp. cv. sr. unsec. notes 1.00%, 9/15/16 905,000 2,288,519 Broadcasting (1.4%) Liberty Media Corp. cv. sr. unsec. bonds 1.375%, 10/15/23 8,801,000 9,340,061 Capital goods (1.1%) Dycom Industries, Inc. 144A cv. sr. unsec. sub. notes 0.75%, 9/15/21 6,235,000 7,337,816 Commercial and consumer services (5.4%) Euronet Worldwide, Inc. cv. sr. unsec. bonds 1.50%, 10/1/44 5,289,000 6,469,108 Huron Consulting Group, Inc. cv. sr. unsec. unsub. notes 1.25%, 10/1/19 4,526,000 4,627,835 Macquarie Infrastructure Corp. cv. sr. unsec. sub. notes 2.875%, 7/15/19 6,560,000 7,589,100 Priceline Group, Inc. (The) cv. sr. unsec. Bonds 0.90%, 9/15/21 7,205,000 7,452,672 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1.00%, 3/15/18 6,896,000 10,214,700 Communications equipment (0.8%) Ciena Corp. 144A cv. sr. unsec. notes 3.75%, 10/15/18 3,249,000 3,858,188 Novatel Wireless, Inc. cv. sr. unsec. unsub. notes 5.50%, 6/15/20 2,166,000 1,642,099 Computers (7.4%) Akamai Technologies, Inc. cv. sr. unsec. bonds zero %, 2/15/19 3,709,000 3,609,321 Avid Technology, Inc. cv. sr. unsec. notes 2.00%, 6/15/20 5,874,000 4,354,103 Brocade Communications Systems, Inc. cv. company guaranty sr. unsec. notes 1.375%, 1/1/20 6,630,000 6,526,406 Citrix Systems, Inc. cv. sr. unsec. notes 0.50%, 4/15/19 9,175,000 10,751,953 Electronics For Imaging, Inc. cv. sr. unsec. unsub. bonds 0.75%, 9/1/19 6,125,000 6,580,547 Infinera Corp. 144A cv. sr. unsec. unsub. bonds 1.75%, 6/1/18 3,552,000 3,685,200 ServiceNow, Inc. cv. sr. unsec. unsub. bonds zero %, 11/1/18 3,395,000 4,003,978 Synchronoss Technologies, Inc. cv. sr. unsec. notes 0.75%, 8/15/19 4,582,000 4,750,961 Verint Systems, Inc. cv. sr. unsec. notes 1.50%, 6/1/21 6,329,000 5,941,349 Conglomerates (1.1%) Siemens Financieringsmaatschappij NV cv. company guaranty sr. unsec. bonds 1.65%, 8/16/19 (Netherlands) 6,750,000 7,367,625 Construction (0.7%) Cemex SAB de CV cv. unsec. sub. notes 3.75%, 3/15/18 (Mexico) 4,340,000 4,849,950 Consumer finance (0.3%) Encore Capital Group, Inc. cv. company guaranty sr. unsec. bonds 3.00%, 7/1/20 2,618,000 2,079,674 Electronics (10.5%) GT Advanced Technologies, Inc. cv. sr. unsec. sub. notes 3.00%, 12/15/20 (F) 2,944,000 294 Intel Corp. cv. jr. unsec. sub. notes 3.25%, 8/1/39 8,075,000 13,793,109 Microchip Technology, Inc. cv. sr. unsec. sub. bonds 1.625%, 2/15/25 11,697,000 13,941,362 Micron Technology, Inc. cv. sr. unsec. bonds 3.00%, 11/15/43 6,270,000 5,055,188 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1.625%, 2/15/33 2,198,000 3,033,240 NVIDIA Corp. cv. sr. unsec. bonds 1.00%, 12/1/18 5,401,000 15,274,703 NXP Semiconductors NV cv. sr. unsec. bonds 1.00%, 12/1/19 8,229,000 9,144,476 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2.625%, 12/15/26 4,746,000 5,075,254 ON Semiconductor Corp. cv. company guaranty sr. unsec. unsub. notes 1.00%, 12/1/20 2,135,000 2,004,231 TTM Technologies, Inc. cv. sr. unsec. notes 1.75%, 12/15/20 3,495,000 4,080,413 Energy (oil field) (0.6%) SEACOR Holdings, Inc. cv. sr. unsec. unsub. bonds 2.50%, 12/15/27 3,928,000 3,815,070 Entertainment (1.7%) Live Nation Entertainment, Inc. cv. sr. unsec. bonds 2.50%, 5/15/19 10,653,000 11,332,129 Financial (0.9%) Radian Group, Inc. cv. sr. unsec. notes 2.25%, 3/1/19 4,880,000 6,167,100 Health-care services (2.6%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2.75%, 6/15/18 5,682,000 5,699,756 HealthSouth Corp. cv. sr. unsec. sub. notes 2.00%, 12/1/43 4,759,000 5,811,929 Medidata Solutions, Inc. cv. sr. unsec. notes 1.00%, 8/1/18 5,418,000 6,315,356 Manufacturing (0.5%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4.50% (2 1/4s, 11/15/19) 11/15/29 (STP) 5,171,000 3,471,034 Media (1.3%) Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 0.75%, 3/30/43 7,369,000 8,490,105 Medical technology (2.1%) China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4.00%, 8/15/17 (China) (In default) (F) (NON) 3,213,000 257,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6.25%, 12/15/16 (China) (In default) (F) (NON) 3,544,000 248,080 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2.00% (0s, 3/1/18) 3/1/42 (STP) 4,390,000 5,964,913 Nevro Corp. cv. sr. unsec. unsub. notes 1.75%, 6/1/21 1,828,000 2,050,788 Wright Medical Group, Inc. cv. sr. unsec. notes 2.00%, 2/15/20 5,606,000 5,665,564 Oil and gas (1.9%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2.25%, 12/15/38 6,599,000 5,518,414 Stone Energy Corp. cv. company guaranty sr. unsec. sub. notes 1.75%, 3/1/17 (In default) (NON) 5,345,000 3,207,000 Whiting Petroleum Corp. cv. company guaranty sr. unsec. unsub. notes 1.25%, 4/1/20 (acquired various dates from 3/24/15 to 10/1/15, cost $4,780,516) (RES) 5,042,000 3,904,399 Pharmaceuticals (3.6%) Impax Laboratories, Inc. cv. sr. unsec. notes 2.00%, 6/15/22 8,495,000 7,799,472 Jazz Investments I, Ltd. cv. company guaranty sr. unsec. sub. bonds 1.875%, 8/15/21 (Ireland) 11,131,000 12,160,618 Teligent, Inc. cv. sr. unsec. notes 3.75%, 12/15/19 4,570,000 4,410,050 Real estate (2.1%) Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5.25%, 12/1/18 (R) 6,240,000 6,727,500 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4.00%, 1/15/19 (R) 6,825,000 7,405,125 Retail (0.6%) GNC Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 1.50%, 8/15/20 4,763,000 3,911,614 Semiconductor (3.3%) Cypress Semiconductor Corp. 144A cv. sr. unsec. notes 4.50%, 1/15/22 2,836,000 3,156,823 Integrated Device Technology, Inc. 144A cv. sr. unsec. unsub. notes 0.875%, 11/15/22 4,675,000 4,710,063 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8.00%, 12/31/18 1,523,000 2,144,574 Novellus Systems, Inc. cv. company guaranty sr. unsec. notes 2.625%, 5/15/41 4,815,000 12,735,675 Shipping (1.3%) Atlas Air Worldwide Holdings, Inc. cv. sr. unsec. bonds 2.25%, 6/1/22 1,790,000 1,766,506 Scorpio Tankers, Inc. 144A cv. sr. unsec. sub. notes 2.375%, 7/1/19 8,811,000 6,784,470 Software (2.5%) Proofpoint, Inc. cv. sr. unsec. unsub. notes 0.75%, 6/15/20 4,877,000 5,733,523 Red Hat, Inc. cv. sr. unsec. unsub. bonds 0.25%, 10/1/19 6,190,000 7,594,356 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5.25%, 5/15/18 3,545,000 3,598,175 Technology services (4.6%) Fidelity National Financial, Inc. cv. sr. unsec. unsub. notes 4.25%, 8/15/18 2,935,000 6,075,450 j2 Global, Inc. cv. sr. unsec. notes 3.25%, 6/15/29 6,115,000 7,131,619 salesforce.com, Inc. cv. sr. unsec. unsub. notes 0.25%, 4/1/18 6,605,000 8,681,447 Twitter, Inc. cv. sr. unsec. unsub. bonds 1.00%, 9/15/21 4,740,000 4,257,113 Yahoo!, Inc. cv. sr. unsec. bonds zero %, 12/1/18 5,285,000 5,255,272 Telecommunications (0.4%) CalAmp Corp. cv. sr. unsec. notes 1.625%, 5/15/20 2,860,000 2,674,100 Powerwave Technologies, Inc. cv. unsec. sub. notes 3.875%, 10/1/27 (In default) (F) (NON) 5,121,000 512 Tobacco (0.9%) Vector Group, Ltd. cv. sr. unsec. sub. FRN 2.50%, 1/15/19 4,355,000 6,235,916 Transportation services (0.9%) Echo Global Logistics, Inc. cv. sr. unsec. notes 2.50%, 5/1/20 6,286,000 6,187,773 Total convertible bonds and notes (cost $426,035,688) CONVERTIBLE PREFERRED STOCKS (28.1%) (a) Shares Value Automotive (0.8%) Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (Italy) 88,298 $5,502,069 Banking (3.6%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 6,060 7,287,150 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. (S) 12,618 16,829,258 Consumer (0.6%) Stanley Black & Decker, Inc. $6.25 cv. pfd. 31,710 3,983,727 Electric utilities (2.5%) Dominion Resources, Inc./VA $3.188 cv. pfd. 111,643 5,821,066 Exelon Corp. $3.25 cv. pfd. 219,668 10,998,777 Financial (0.9%) AMG Capital Trust II $2.575 cv. pfd. 115,790 6,375,687 Food (1.6%) Tyson Foods, Inc. $2.375 cv. pfd. 131,783 10,625,663 Health-care services (1.0%) Anthem, Inc. $2.63 cv. pfd. 149,899 6,669,007 Insurance (0.8%) Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 105,197 5,391,346 Investment banking/Brokerage (0.6%) Mandatory Exchangeable Trust 144A $5.75 cv. pfd. (NON) 40,044 4,233,051 Manufacturing (0.8%) Belden, Inc. $6.75 cv. pfd. (NON) 50,506 5,351,616 Oil and gas (1.5%) Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 3,717 148,680 Hess Corp. $2.00 cv. pfd. (S) 88,805 5,854,026 Southwestern Energy Co. Ser. B, $3.125 cv. pfd. 117,678 3,924,561 Pharmaceuticals (5.3%) Allergan PLC Ser. A, 5.50% cv. pfd. 24,170 21,664,538 Teva Pharmaceutical Industries, Ltd. 7.00% cv. pfd. (Israel) 15,943 14,117,527 Power producers (0.5%) Dynegy, Inc. $7.00 cv. pfd. (NON) 32,928 3,209,492 Real estate (2.1%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 265,512 9,355,156 iStar, Inc. $2.25 cv. pfd. (R) 106,950 5,159,268 Regional Bells (1.0%) Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 69,435 6,874,065 Telecommunications (4.5%) American Tower Corp. $5.50 cv. pfd. (R) 116,265 12,963,548 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 55,712 6,432,508 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 143,571 11,202,843 Total convertible preferred stocks (cost $181,262,406) COMMON STOCKS (1.3%) (a) Shares Value Alphabet, Inc. Class C (NON) 3,735 $2,871,431 Amazon.com, Inc. (NON) 3,215 2,439,574 Brazil Ethanol, Inc. 144A (Units) (F) (NON) 312,500 31 DISH Network Corp. Class A (NON) 27,215 1,453,825 GT Advanced Technologies, Inc. (F) (NON) 476 5 Gulfport Energy Corp. (NON) 69,600 2,024,664 Total common stocks (cost $10,538,414) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value GT Advanced Technologies, Inc. (F) 3/17/19 $0.00 487 $5 GT Advanced Technologies, Inc. (F) 3/17/19 0.00 331 3 Total warrants (cost $91,926) $8 SHORT-TERM INVESTMENTS (4.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.62% (d) 4,695,500 $4,695,500 Putnam Short Term Investment Fund 0.44% (AFF) 26,167,617 26,167,617 Total short-term investments (cost $30,863,117) TOTAL INVESTMENTS Total investments (cost $648,791,551) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2015 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $677,175,688. (b) The aggregate identified cost on a tax basis is $650,803,462, resulting in gross unrealized appreciation and depreciation of $72,532,632 and $45,489,685, respectively, or net unrealized appreciation of $27,042,947. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $3,904,399, or 0.6% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $43,173,386 $199,454,928 $216,460,697 $88,495 $26,167,617 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $4,695,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $4,645,627. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Communication services $1,453,825 $— $— Consumer cyclicals 2,439,574 — — Energy 2,024,664 — 31 Technology 2,871,431 — 5 Total common stocks — 36 Convertible bonds and notes — 447,713,199 505,926 Convertible preferred stocks 9,778,587 180,196,042 — Warrants — — 8 Short-term investments 26,167,617 4,695,500 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Transfers between Level 1 and Level 2 during the reporting period, totaling$17,871,852, are the result of changing to a pricing service as the source for the securities prices. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $8 $— Total $8 $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2016
